Citation Nr: 1134518	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-38 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision, by the San Diego, California RO.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in April 2009.  A transcript of that hearing is of record.  

In April 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

During the April 2011 Board hearing, the Veteran raised a claim for entitlement to total disability evaluation based on individual unemployability (TDIU).  That issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for hypertension and peripheral neuropathy, both claimed as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  It is as likely as not that the Veteran traveled to Vietnam during his military service.  

2.  The Veteran does not have a diagnosis of retinopathy or erectile dysfunction.  

3.  The Veteran does not have hypothyroidism that is related to his military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II is presumed to have been linked to disease or injury incurred during the Veteran's period of active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have retinopathy that is the result of disease or injury incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  

4.  The Veteran does not have hypothyroidism that is the result of disease or injury incurred in or aggravated by active service; nor may hypothyroidism be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2007 from the RO to the Veteran, which was issued prior to the RO decision in April 2008.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of retinopathy, erectile dysfunction, or hypothyroidism; and, the Veteran has provided no information regarding the claimed disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The Veteran's served on active duty from March 1969 to December 1971.  The Veteran's service personnel records indicate that the Veteran had overseas duty in Thailand from March 22, 1970 to March 12, 1971.  His DD Form 214 indicates that his military occupational specialty was as military policeman; he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  

The Veteran's service treatment records (STRs) are negative for any complaints, findings, or diagnoses of diabetes mellitus, erectile dysfunction, hypothyroidism, or eye disorder, including retinopathy.  On the occasion of his separation examination in November 1971, the Veteran denied any history of diabetes; clinical evaluation of the eyes, endocrine system, and genitourinary system was normal.  

On the occasion of his separation examination in September 1969, clinical evaluation of the heart, eyes, and endocrine system was normal.  Blood pressure reading was 120/80, and the Veteran's vision was reported to be normal at 20/20 in both eyes.  The Veteran denied eye trouble, heart problems and high blood pressure in a report of medical history completed at that time.  

The Veteran's claim for service connection (VA Form 21-526) was received in September 2007.  Submitted in support of the Veteran's claim was the report of an Agent Orange Registry screening examination, conducted in October 2007.  At that time, the Veteran reported a history of poor eyesight, peripheral neuropathy, diabetes mellitus, frequent urination, hypertension and sexual dysfunction.  No pertinent diagnosis was noted.  

Of record is a treatment report from Dr. Emma L. Clay, dated in June 2007, indicating that on complete ophthalmologic examination, including dilated fundoscopy, the impression was diabetes mellitus, without evidence of retinopathy and no macular edema; and decreased vision in the right eye of unclear etiology.  

Received in November 2007 were treatment records from Dr. Charles Marples dated from September 2006 to October 2007.  These records show ongoing treatment for diabetes mellitus, type II, described as uncontrolled.  A May 2007 treatment note reflects diagnoses of diabetes mellitus, with renal manifestation, and hypothyroidism NOS.  

Received in January 2008 were treatment reports from Memorial Healthtec dated from June 2005 to November 2007.  The Veteran was seen by Dr. Michael J. Perley in June 2005; the tentative diagnoses included hypothyroidism, diabetes mellitus and peripheral neuropathy.  Among these records is the report of an EMG study performed in August 2006; it was noted that the Veteran had a history of diabetes with sensory symptomatology in both feet and hands.  The electrodiagnostic study was consistent with a sensorimotor, but predominantly sensory small fiber axonal polyneuropathy.  

In a statement in support of claim (VA Form 21-4138), dated in April 2008, the Veteran indicated that he traveled to and from Vietnam on a temporary duty basis (TDY) as a military policeman to escort military prisoners from Long Binh stockade to a Joint Services stockade in Okinawa.  The Veteran also reported that he was assigned to the 219th Military Police Company in Karat, Thailand.  Also submitted was a copy of a page from a booklet entitled "Strengths and Honor: Mexican Americans in the Vietnam War."  The documents include pictures of the Veteran in Vietnam, with a caption that reads 716 and 219th Military Police Company, with Vietnam Embassy Duty and Prisoner Escort.  

At his DRO hearing in April 2009, the Veteran stated that he was assigned to the 219th Military Police Company in Karat, Thailand, and, during service, he was sent TDY to pick up prisoners in Long Binh, Vietnam and transport those prisoners to a Joint Services Stockade in Okinawa.  The Veteran indicated that he made about three trips to the Republic of Vietnam; as such, he contends that he in fact set foot in Vietnam and was thereby exposed to Agent Orange.  The Veteran related that he was diagnosed with diabetes approximately 10 years after his discharge from military service.  The Veteran's friend, R. G. reported being stationed in Vietnam from September 1969 to September 1970; during that time, he was stationed in Chu Lai, Vietnam.  He stated that he and the Veteran had mutual friends who asked him if he saw the Veteran in Vietnam; he was in infantry and did not cross paths with the Veteran.  

Submitted in April 2009 was a statement from P. V. who reported being a friend of the Veteran and having been stationed in Cam Rhan Bay, Vietnam from November 1969 to November 1970.  P. V. stated that, during his time in Vietnam, he received a call from the Veteran and spoke to him while he was in Vietnam picking up prisoners from the stockade.  

At his personal hearing in April 2011, the Veteran maintained that he stepped foot in Vietnam as a result of his duties as a military policeman; he was assigned to escort prisoners from the Stockade in Long Binh and bring them back to Karat and transport them to the Joint Services Stockade in Kadena, Okinawa.  The Veteran indicated that he was stationed at Camp Friendship in Karat, where he pulled guard duty and he performed perimeter duty.  The Veteran stated that he currently suffers from diabetes and is on insulin.  He also experiences blurriness in the left eye; his doctor told him that the eye condition has gotten worse as a result of his diabetes.  The Veteran also reported problems with numbness in his feet, toes, hands and fingers.  The Veteran stated that he cannot perform his past work activities as a police officer; in fact, he noted that he cannot handle any physical work.  

III.  Analysis

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as diabetes mellitus or endocrinopathies become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in the section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the type II diabetes shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Prior to the Veteran's claim, there was an amendment made to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Diabetes

The Veteran's treatment records indicate he was diagnosed with diabetes in June 2005, more than three decades after separation from service.  Therefore, the pertinent issue is whether current diabetes mellitus can be attributed to service.  

The Veteran contends that his diabetes is related to exposure to herbicides in service.  In his April 2009 DRO hearing as well as his April 2011 Board hearing, the Veteran testified that he was on TDY duty to Vietnam as a military policeman; during that time, he went to Long Binh to pick up stockade prisoners to be transported back to a Joint Services stockade in Okinawa.  The Veteran indicated that he made that trip approximately three times, each time setting foot in Vietnam, thereby likely exposing him to herbicides.  

There is no document in the claims file that definitively indicates whether the Veteran set foot in Vietnam.  In response to a request to furnish the dates of the Veteran's service in Vietnam, the National Personnel Records Center (NPRC) wrote, "We are unable to determine whether or not this Veteran served in the Republic of Vietnam."  

The Board acknowledges that the Veteran's Form DD-214 did not expressly indicate that he had in-country service in Vietnam.  The Veteran's service personnel records do not state that the Veteran had service in the Republic of Vietnam.  Nevertheless, the personnel records show that the Veteran was with the 219th Military Police Company; and he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  The record also contains a certificate of achievement to the Veteran as a member of the 219th Military Police Company.  In addition, the Veteran has submitted lay statements from service members who served in Vietnam during that time and acknowledged that he was in Vietnam on occasions.  Thus, although his contention with respect to being present in Vietnam is not clearly established by any official record, the official records are entirely consistent with his statements and do not contradict them.  

The Veteran reported that he went to Vietnam to pick up prisoners from the Long Binh Stockade to transfer to the Joint Services Stockade in Okinawa.  This is consistent with the circumstances of his service.  Despite the lack of official evidence that he stepped foot in Vietnam, the Veteran's testimony is credible.  When weighed against the lack of verification from the service personnel records, the Board finds that the evidence is in relative equipoise.  Giving the Veteran the benefit of the doubt, the Board finds that the presumption of herbicide exposure is warranted in this case.  

In addition, an Agent Orange registry examination in October 2007 as well as other private medical records report a diagnosis of diabetes mellitus type II.  Resolving doubt in favor of the Veteran, the Board finds that he served in the Republic of Vietnam during the requisite time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's currently diagnosed diabetes mellitus, type II is presumed to be due to his exposure to herbicides during active service.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Accordingly, service connection for diabetes mellitus, type II on a presumptive basis is warranted.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  

B.  Retinopathy

The United States Court of Appeals for Veterans Claims (Court) has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has also held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed eye disorder, a grant of service connection is not warranted.  

In a June 2007 medical statement, Dr. Emma Clay reported a diagnosis of diabetes mellitus, without evidence of diabetic retinopathy and no macular edema, and decreased vision in the right eye of unclear etiology.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of retinopathy, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Thus, service connection for retinopathy must be denied.  

Although the Veteran has contended that he has blurred vision, service connection for an eye/vision disorder is not warranted in the absence of proof of a current disability.  The law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Thus, even if the medical evidence demonstrated that the Veteran currently has myopia, presbyopia, or astigmatism, such disorders are not to be service connected.  

The Board finds that the medical evidence as a whole does not show that the Veteran currently has an eye/vision disorder that is related to service.  

The only evidence in support of the Veteran's claim is his own statement.  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that the Veteran has a current diagnosis of retinopathy.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Erectile Dysfunction

The Veteran's in-service treatment records are absent any reference to treatment or complaint of erectile dysfunction (ED) and his separation examination is also negative.  

The Agent Orange Registry examination in October 2007 noted the Veteran's complaints of frequent urination and sexual dysfunction.  However, there was no report of incontinence, impotence, recurrent urinary tract infections, or any history of trauma or surgery.  The records do not reflect a diagnosis of erectile dysfunction or other sexual function problems.  

Based on the evidence of record, the Board must deny the Veteran's claim.  While the Veteran is competent to testify as to his symptoms, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a current sexual dysfunction, service connection is not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ED.  38 U.S.C.A. § 5107.  

D.  Hypothyroidism

The Veteran asserts that he is entitled to service connection for hypothyroidism.  The service treatment records are completely negative for any complaints, diagnoses, or treatment of hypothyroidism.  Further, on the occasion of the separation examination in November 1971, the Veteran's neurological and psychiatric evaluations were completely normal, as were the physical evaluations of his endocrine system.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . ").  

Additionally, there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  The Board notes that, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  Additionally, there has been no showing that the Veteran had hypothyroidism to a compensable degree within a year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

Although service incurrence or aggravation may also be presumed if any endocrinopathy is demonstrated to a compensable degree within a year of separation from qualifying military service, 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010), this has not been demonstrated in the Veteran's case.  As demonstrated by the record, it was not until about 2005 that any disability was demonstrated.  

More significantly, while the post-service treatment records reflect a diagnosis of hypothyroidism, none of the Veteran's medical providers related his hypothyroidism to his military service, including his service in Vietnam.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Significantly, a May 2007 private treatment note reflects an assessment of hypothyroidism.  However, there is no competent evidence indicating that hypothyroidism was incurred in or is otherwise related to military service.  

The Board acknowledges the Veteran's belief that he has hypothyroidism as a result of service.  Lay testimony can be competent regarding features or symptoms of injury or disease when the features or symptoms are within his personal knowledge and observations.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, as lay persons without medical training, neither the Veteran nor the lay family members are qualified to determine whether the Veteran has a current medical ailment sufficient to qualify as a disability or whether that disability may be related to an event in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

Given that there is no evidence that hypothyroidism is related to any event in service, the Board must conclude that the weight of the evidence is against a finding of service connection for hypothyroidism.  The preponderance of the evidence is against this claim.  Gilbert, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for diabetes mellitus, type II, is granted.  

Service connection for retinopathy, to include as secondary to the service-connected diabetes mellitus, is denied.  

Service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, is denied.  

Service connection for hypothyroidism is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with VA's duty to assist.  

The Veteran maintains that he developed hypertension and peripheral neuropathy of the upper and lower extremities as a result of his diabetes mellitus.  

The Board notes that a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In light of the Board's grant of service connection for diabetes and the private treatment reports reflecting diagnoses of hypertension and peripheral neuropathy, the Board finds that the medical evidence of record is inadequate for the purpose of adjudicating these claims.  Based on the foregoing, and the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA medical examination and opinion are needed to clarify the causes of the Veteran's hypertension and neurological symptoms involving his feet and hands.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Specifically, a VA medical examination and opinion are needed to determine whether the claimed disorders are secondary to diabetes--that is, proximately due to, the result of, or chronically aggravated by diabetes mellitus.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995); McQueen v. West, 13 Vet. App. 237 (1999).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for his claimed disorders, including hypertension and peripheral neuropathy of the upper and lower extremities.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, the Veteran should be given opportunity to submit them and all actions to secure records should be documented.  

2.  After any available records are added to the claims file, the AOJ should schedule the Veteran for the appropriate VA examination to assess hypertension.  The Veteran's claims file must be made available to the examiner prior to the examination.  All indicated tests should be performed and all findings should be reported in detail.  Based on examination findings, review of the case, and interview of the Veteran, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was due to the exposure to Agent Orange or other event of the Veteran's period of active service or otherwise was caused or made chronically worse by a service-connected disability, specifically to include type II diabetes mellitus.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  The Veteran should also be afforded a VA examination with respect to the claimed peripheral neuropathy of the upper and lower extremities.  The claims folder must be made available to, and reviewed by, the examiner prior to the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  Any necessary tests or studies, as determined by the examiner, must be conducted.  Based on examination, interview of the Veteran, and a review of the claims file, including any newly received evidence, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from peripheral neuropathy of the upper or lower extremities that was caused or made chronically worse by his service-connected diabetes mellitus.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should re-adjudicate the Veteran's hypertension and peripheral neuropathy claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


